Citation Nr: 1222916	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  09-39 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to an effective date earlier than April 9, 2004, for a 100 percent rating for service-connected hearing loss, for accrued benefits purposes.

3.  Entitlement to an effective date earlier than April 9, 2004, for entitlement to special monthly compensation for loss of use due to deafness in both ears, for accrued benefits purposes.

4.  Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.




REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

Appellant is the surviving spouse of the Veteran who is reported to have had active service from October 1945 to July 1946. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  At that time, the RO denied claims for service connection for the cause of the Veteran's death and entitlement to DIC under the provisions of 38 U.S.C.A. § 1318. 

Thereafter, following the appellant's timely appeal of a Board decision that denied the claims in January 2010, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision in October 2010 pursuant to a Joint Motion for Remand. 

In March 2011, the Board remanded this case for additional development.  Specifically, the Board noted that the parties to the Joint Motion determined that VA audiological examination results from July 2001, which were not of record at the time of the Board's January 2010 decision, were constructively in the possession of VA at that time, and that since the Veteran was service connected for right ear hearing loss as of July 2001 that was noncompensable in degree, the record could therefore be considered an informal claim for accrued benefits purposes.  See 38 C.F.R. § 3.157(b)(1).  Consequently, the parties concluded that remand was appropriate for the Board to address this issue in the first instance.  In this regard, the Joint Motion further noted that if the Board found that the July 2001 report was an informal claim for increased benefits, it must also determine whether the Veteran was owed additional benefits on the date of his death, and further, whether appellant is entitled to accrued benefits based on any benefits that the Veteran was owed on the date of his death. 38 U.S.C.A. § 5121(a)(1)(A) (providing that monetary benefits to which a Veteran was entitled on the day of his death shall be paid to his spouse).  For the sake of clarity, the Board added the issues of entitlement to an effective date earlier than April 9, 2004, for a 100 percent rating for service-connected hearing loss for accrued benefits purposes, and for special monthly compensation due to loss of use on account of deafness in both ears for accrued benefits purposes, as additional matters on the title page. 

The Board further noted, however, that the RO had adjudicated the issue of entitlement to accrued benefits in connection with the rating action of March 2009.  The appellant had filed a notice of disagreement with the March 2009 rating action, but the record did not reflect that the appellant was ever provided with a statement of the case (SOC) as to this matter.  Therefore, the Board remanded the issue of entitlement to an effective date earlier than April 9, 2004, for a 100 percent rating for service-connected hearing loss for accrued benefits purposes to the RO for the issuance of an appropriate SOC, pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The Board also directed the RO to obtain copies of the Veteran's hearing loss treatment records from the Tampa VAMC dated from January 1998 to April 2004.

The RO subsequently obtained copies of the Veteran's VA treatment records from the Tampa VAMC dated from March 1993 to April 2004; and the appellant's attorney submitted copies of the Tampa VAMC hearing loss records dated from August 1999 to April 2004.  The RO also sent the appellant an SOC regarding the claim for entitlement to an effective date earlier than April 9, 2004 for the assignment of a 100 percent rating for service-connected hearing loss, for accrued benefits purposes.  Based on the RO's actions noted above, the Board finds that the directives of the Board's March 2011 remand have been substantially complied with and the case is now ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).    

As the appellant responded to the April 2012 SOC with a timely filed VA Form 9 in May 2012, the claim for entitlement to an effective date earlier than April 9, 2004 for the assignment of a 100 percent rating for service-connected hearing loss, for accrued benefits purposes, is now properly before the Board and is addressed in the decision below.  See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.101, 20.200.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in January 2009; and the appellant, who is the surviving spouse of the Veteran, filed a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child in February 2009.  

2.  At the time of the Veteran's death in January 2009, he was service-connected for right ear hearing loss which, together with the Veteran's nonservice-connected left ear, permitted the assignment of a 100 percent schedular rating with special monthly compensation; and by virtue of this Board decision an effective date from December 6, 2002 is assigned for his disability rating. 

3.  The death certificate reflects that the immediate cause of the Veteran's death was aspiration pneumonia and a swallowing disorder, with other significant conditions contributing to death identified as chronic obstructive pulmonary disease (COPD), coronary artery disease (CAD), diabetes mellitus (DM), and hypertension (HTN). 

4.  The medical evidence establishes that the pneumonia, swallowing disorder, COPD, CAD, DM, and HTN that caused or contributed to the death of the Veteran were not incurred in service, and establishes that service-connected disability, or treatment thereof, did not cause, contribute to, or accelerate death. 

5.  In a final October 1997 rating decision, the RO decreased the Veteran's disability rating for his service-connected right ear hearing loss to 0 percent, from January 1, 1998, finding clear and unmistakable error in an April 1993 rating decision that had assigned an increased rating of 10 percent for the right ear hearing loss from February 4, 1993.  

6.  Thereafter, the Veteran sought VA outpatient treatment for his hearing loss on July 12, 2001, noting Level VIII hearing loss in the service-connected right ear, and deafness in the left ear.  

7.  The liberalizing law that allows for the Veteran to be compensably rated in the non-service connected ear if there is deafness (or partial deafness) in the non-service connected ear and the service-connected ear is 10 percent or more disabling, was not effective until December 6, 2002.  

8.  The Veteran was not continuously rated totally disabled due to service-connected disability, or due to unemployability, for at least 10 years preceding his death; nor was a total evaluation continuously in effect since the date of his discharge from military service and for at least five years immediately preceding his death; nor would he have been in receipt of such compensation in either case, but for clear and unmistakable error in a prior decision, which has not been established here. 

9.  The Veteran was not a former prisoner of war (POW).


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303 , 3.310, 3.312 (2011). 

2.  An October 1997 rating decision decreasing the right ear hearing loss disability rating to 0 percent, from January 1, 1998, and finding clear and unmistakable error in an April 1993 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

3.  The criteria for an effective date of December 6, 2002, but no earlier, for the award of a 100 percent evaluation for hearing loss have been met, for purposes of accrued benefits.  38 U.S.C.A. §§ 1160(a)(3), 5101, 5110, 5121, 7105 (West 2002); 38 C.F.R. §§ 3.114(a), 3.157(b)(1), 3.400, 3.1000 (2011).

4.  The criteria for an effective date of December 6, 2002, but no earlier, for the award of special monthly compensation for loss of use due to deafness in both ears, have been met, for purposes of accrued benefits.  38 U.S.C.A. §§ 1114(k), 1160(a), 5110, 5121 (West 2002); 38 C.F.R. §§ 3.114(a), 3.350(a), 3.400, 3.1000 (2011).

5.  The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318  have not been met. 38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 211)), imposes obligations on the VA in terms of its duty to notify and assist claimants. Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice must be provided prior to the initial unfavorable adjudication by the RO.  Id. at 120. 

VCAA notice requirements apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473   (2006). 

In the context of a claim for DIC benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required at the time of his or her death; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a section 5103(a)-compliant notice. 

Here, the duty to notify was satisfied prior to the initial unfavorable decision on the claims for cause of death and DIC under 38 U.S.C.A. § 1318, and accrued benefits by way of a February 2009 letter that fully addressed all notice elements.  Moreover, pursuant to Hupp, appellant was advised that the Veteran was service connected for hearing loss at the time of death, and that it was therefore necessary for her to establish by evidence such as treatment records that this service-connected disability caused or contributed to the cause of death, or that a condition causing the Veteran's death had its onset in service.  A similar letter was also provided to appellant in June 2009, followed by readjudication in the October 2009 statement of the case.  The Board further finds that there is evidence that appellant understood the import of this correspondence, as appellant has placed more emphasis on her claim under 38 U.S.C.A. § 1318  since the record does not reflect any evidence that hearing loss contributed to the Veteran's death or that a condition contributing to death had its onset during service. 

The appellant has received all essential notice, has had a meaningful opportunity to participate in the development of her claims, and is not prejudiced by any technical deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent post-service treatment records and providing an opinion when necessary. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service treatment records are associated with the claims file, as are VA examination and treatment records.  While there are no treatment records relating to the conditions that contributed to the Veteran's death, since there is no dispute that the Veteran suffered from these conditions and that they contributed to his death, the Board finds that remand to obtain these records would only serve to confirm what is already indicated on the death certificate.  The appellant has also not indicated any intention to provide additional evidence in support of her claims, and has not requested that VA assist her in obtaining any other evidence.  While the Board has considered remanding the claim for an etiological opinion, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that a medical examination or opinion under the provisions of 38 U.S.C.A. § 5103A(d)  is not required in every DIC claim.  See Delarosa v Peake, 515 F.3d 1319 (Fed. Cir. 2008).  In this case, there is no indication of any existing evidence to establish that service-connected hearing loss contributed to the cause of the Veteran's death or that a condition that contributed to cause death had its onset during active service, and no reasonable possibility that any additional assistance would aid the appellant in substantiating such a claim.  Consequently, the Board finds that remand for a review of the record and etiological opinion as to this claim is not warranted. 

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227   (2000), aff'd, 281 F. 3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Entitlement to Service Connection for Cause of Death

The Board has first considered whether the evidence of record supports the conclusion that service-connected hearing loss caused or contributed to the cause of death, or that a condition that caused or contributed to the Veteran's death had its onset in service. 

The law provides DIC for a spouse of a veteran who dies from a service-connected disability. 38 U.S.C.A. § 1310  (West 2002).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. 38 C.F.R. § 3.312(a). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

If the disorder is a chronic disease, service connection may be granted if it becomes manifest to a degree of 10 percent within the presumptive period; the presumptive period for cardiovascular disease and diabetes mellitus is one year. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Additionally, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder. 38 C.F.R. § 3.310.  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995). 

None of the Veteran's service treatment records discloses any reference to pneumonia, swallowing disorder, COPD, CAD, DM, or HTN. 

At the time of the Veteran's death in January 2009, he was service-connected for right ear hearing loss which, together with the Veteran's nonservice-connected left ear, permitted the assignment of a 100 percent schedular rating with special monthly compensation.  By virtue of this Board decision, an effective date of December 6, 2002, is assigned for the Veteran's disability rating. 

The record reflects that the Veteran was 83 years old when he died in January 2009.  A death certificate dated in January 2009 indicates that the Veteran died of aspiration pneumonia and a swallowing disorder, with other significant conditions contributing to the Veteran's death identified as COPD, CAD, DM, and HTN.  There is no medical evidence indicating that the Veteran's pneumonia, swallowing disorder, COPD, CAD, DM, or HTN were present in service or manifest within a period of one year thereafter.  There is no medical evidence that suggests, much less indicates, that pneumonia, a swallowing disorder, COPD, CAD, DM, or HTN had been present during service or within the one year presumptive period after separation for CAD, DM, and HTN.  Although the appellant has pursued a claim that such conditions had their onset in service or that they were somehow related to the Veteran's hearing loss, she herself has not specifically alleged that these conditions were present in service or within one year of service. 

In summary, the Board finds that the evidence of record establishes that the Veteran's aspiration pneumonia, swallowing disorder, COPD, CAD, DM, and HTN had their onset many years after service.  No physician or other medical care provider has indicated on the record that the Veteran's pneumonia, swallowing disorder, COPD, CAD, DM, or HTN were present during service or within one year thereafter.  No physician or other medical care provider has likewise indicated on the record that any such disorder was caused or aggravated by the Veteran's service-connected hearing loss.  Accordingly, the Board has no alternative but to conclude that a preponderance of the evidence is against the claim for service connection for cause of the Veteran's death. 

III.  Earlier Effective Date for 100 percent rating for Hearing Loss for Accrued Benefits

The appellant seeks entitlement to an effective date earlier than April 9, 2004, for the assignment of a 100 percent rating for service-connected hearing loss, for accrued benefits purposes.  

Upon the death of a veteran, his or her lawful surviving spouse may be paid periodic monetary benefits to which the veteran was entitled at the time of death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when the veteran died.  To prevail on an accrued benefits claim, the record must establish that: (1) the appellant has standing to file a claim for accrued benefits, (2) the veteran had a claim pending at the time of his or her death, (3) the veteran would have prevailed on the claim if he or she had not died, and (4) the claim for accrued benefits was filed within one year of the veteran's death.  See 38 U.S.C.A. §§ 5101, 5121; 38 C.F.R. § 3.1000; see also Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).  In this case, as the Veteran died in January 2009, after December 16, 2003, an accrued beneficiary may receive the full amount of any award for accrued benefits.  See Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003), codified at 38 U.S.C. § 5121(a)  (repealing the two-year limit on accrued benefits effective December 16, 2003). 

Here, the appellant is the surviving spouse of the Veteran and filed a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child in February 2009.  

The next inquiry is whether the Veteran had a pending claim at the time of his death.  

During his lifetime, the Veteran had been in receipt of a 100 percent disability rating for hearing loss, that was assigned by a September 2004 rating decision, effective April 9, 2004.  His right ear hearing loss initially had been the only ear service-connected.  However, the RO noted in the September 2004 rating decision that based on the deafness in his left ear, his left ear also was considered a service-connected disability pursuant to the amendment to 38 U.S.C.A. § 1160(a)(3) that provides for consideration of deafness in a nonservice-connected ear, if the service-connected ear is 10 percent or more disabling.  Section 103 of Public Law 107-330, Veterans Benefits Act of 2002; see 38 U.S.C.A. § 1160(a)(3)(providing that where a veteran has deafness compensable to a degree of 10 percent or more in one ear as a result of service-connected disability and deafness in the other ear as the result of non-service-connected disability not the result of the veteran's own willful misconduct, the Secretary shall assign and pay to the veteran the applicable rate of compensation under this chapter [38 U.S.C.S. §§ 1101 et seq.] as if the combination of disabilities were the result of service-connected disability).  The Veteran also was granted special monthly compensation based on loss of use for deafness in both ears, effective April 9, 2004, in the September 2004 rating decision.  The Veteran did not appeal this rating decision.  Therefore, the September 2004 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

However, the Court, pursuant to arguments presented by parties to the Joint Motion for Remand, including the appellant, has ordered that the Board consider whether a July 2001 VA audiology evaluation that was constructively of record as of that date, pursuant to Bell v. Derwinski, 2 Vet. App. 611, 613, should be considered an informal increased rating claim for hearing loss under 38 C.F.R. § 3.157(b)(1); and if so, whether this would entitle the appellant to additional benefits payable to the Veteran at the time of his death, pursuant to 38 U.S.C.A. § 5121.  So essentially, the issue is whether the appellant is entitled to an effective date earlier than April 4, 2004 for the assignment of the 100 percent rating for the service-connected hearing loss, for purposes of accrued benefits.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final allowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

The method of determining the effective date of an increased evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of such award "shall not be earlier than the date of receipt of application thereof." 38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation which provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(o)(1).  

An exception to the rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In that regard, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date, otherwise the date of receipt of the claim."  38 U.S.C.A. § 5110 (b)(2).  See 38 C.F.R. § 3.400(o)(2).  The phrase "otherwise, date of receipt of claim" applies only if a factually ascertainable increase in disability occurred more than one year prior to filing the claim for an increased rating.  Harper v. Brown, 10 Vet. App. 125 (1997).  Moreover, the term "increase" as used in 38 U.S.C.A. § 5110  and 38 C.F.R § 3.400  means an increase to the next disability level.  See Hazan v. Gober, 10 Vet. App. 511 (1997). 

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  A claim is a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. §§3.1(p); 3.155.  The regulation which governs informal claims, 38 C.F.R. §3.155, provides that any communication or action, indicating an intent to apply for one or more benefits under the laws administered by [VA], from a claimant...may be considered an informal claim.  Such informal claim must identify the benefit sought.  Id.  When a claim has been filed that meets the requirements of 38 C.F.R. § 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim. 

Further, under 38 C.F.R. §3.157(b)(1), an informal claim may consist of a VA report of examination or hospitalization.  Under this regulatory provision, the date of the VA outpatient examination or hospital admission will be accepted as the date of receipt of a claim if such a report relates to examination or treatment of a disability for which service connection has previously been established. 

In addressing this matter, it is noted that historically, the Veteran originally was granted service connection for right ear hearing loss in a December 1983 decision and assigned a 0 percent rating, effective December 4, 1980.  The Veteran appealed the initial 0 percent rating to the Board, but the Board issued a decision in December 1985 confirming the 0 percent rating for right ear hearing loss and denying the Veteran's claim.  The Board's December 1985 decision is final.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1100.

In April 1993, the RO granted an increased rating of 10 percent for the right ear hearing loss, effective February 4, 1993, the date the Veteran's increased rating claim was received.   The Veteran did not appeal this decision and the April 1993 rating decision became final, as well.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In April 1997, however, after the Veteran had filed another increased rating claim for his hearing loss in January of that year, the RO instead issued a proposed rating decision to decrease the right ear hearing loss rating back to 0 percent, based on clear and unmistakable error in the April 1993 rating decision.  Thereafter, the RO decreased the Veteran's disability rating to 0 percent, effective January 1, 1998, in an October 1997 rating decision.  

The Veteran did not appeal this adverse determination, nor did he submit any additional, material evidence within a year following this decision.  See Buie v. Shinseki, 24 Vet. App. 242 (2010). The only correspondence of record within the one-year time limit for filing an appeal after the October 1997 rating decision was a June 1998 letter from the Veteran's representative at the time, referencing an unrelated medical disability.  Thus, the October 1997 rating decision is final.  Id.

The Veteran filed an increased rating claim for his hearing loss disability that was received by the RO in April 2004.  In a September 2004 rating decision, the RO granted an increased rating of 100 percent for hearing loss, effective April 9, 2004, the date of the Veteran's claim.  The RO also granted entitlement to special monthly compensation for loss of use of the ears due to deafness in both ears, effective April 9, 2004, pursuant to 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  

In this case, it is undisputed that the Veteran did not appeal the RO's October 1997 rating decision, and thus, absent clear and unmistakable error in this decision, this determination is final.  38 U.S.C.A. §§ 7103(a), 7104, 7111, 7266; 38 C.F.R. §§ 20.1100 , 20.1104, 20.1403, 20.1404; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (barring de novo consideration of effective dates after finality attached to a VA decision).  The record reflects that the appellant has claimed clear and unmistakable in the September 2004 rating decision's assignment of April 9, 2004 as the effective date for the Veteran's 100 percent schedular rating.  She also has argued generally that there was "CUE for an earlier effective date."  See Written statement from representative, dated May 21, 2009.  The Board notes that while the appellant has asserted clear and unmistakable error in the September 2004 rating decision, this does not constitute a valid assertion of clear and unmistakable error in the October 1997 rating decision, as the error committed was not specified.  "A CUE motion must identify the alleged error(s) with 'some degree of specificity.'"  Simmons v. Principi, 17 Vet. App. 104, 111 (2003) (quoting Crippen v. Brown, 9 Vet. App. 412, 420 (1996); Fugo v. Brown, 6 Vet. App. 40, 44 (1993) ("to raise CUE there must be some degree of specificity as to what the alleged error is and...persuasive reasons must be given as to why the result would have been manifestly different").  There are no further assertions of clear and unmistakable error in the October 1997 rating decision.  Therefore, the Board finds that the appellant has not filed a valid petition for clear and unmistakable error in the October 1997 rating decision.  

Since the October 1997 decision is final, the remaining question is whether an earlier effective date is assignable between October 9, 1997 (i.e., the date of the last final decision), and April 9, 2004 (i.e., the date of the Veteran's increased rating claim). 

A review of the evidence of the record shows that following the RO's October 9, 1997 decision, the Veteran sought outpatient treatment at a VA facility on July 12, 2001.  On VA audiological evaluation in July 2001, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
70
80
85
100
84

Speech audiometry revealed speech recognition ability of 60 percent in the right ear.  The left ear was not tested, as profound sensorineural hearing loss in the left ear had already been established.  

As noted, under 38 C.F.R. §3.157(b)(1), an informal claim may consist of a VA report of examination or hospitalization, if such a report relates to examination or treatment of a disability for which service connection has previously been established.  Thus, the July 12, 2001 VA audiology treatment record can be considered an informal claim for an increased rating.  As the July 12, 2001 VA treatment record can be considered an informal claim for an increased rating for hearing loss, this claim was arguably still pending at the time of the Veteran's death, as it had not yet been addressed by the RO.  The RO adjudicated the matter in September 2004, granting an increased rating of 100 percent, but assigned an effective date based on the date the Veteran submitted a claim for an increased rating in April 2004.  As the Veteran's July 12, 2001 increased rating claim remained pending and the appellant met the other timing and spousal relationship requirements, the appellant had standing to file the claim for accrued benefits.

The Board must now turn to the merits of the claim for an earlier effective date for a 100 percent rating for hearing loss, for purposes of accrued benefits.  

Initially, it is noted that just because the Veteran's increased rating claim can be considered as being received on July 12, 2001, this does not mean that the Veteran would have received a 100 percent (or even compensable) disability rating for hearing loss as of that date.  The amendment to 38 U.S.C.A. § 1160(a)(3) that provides for compensation for the Veteran's non-service connected left ear deafness, even though the Veteran was only service-connected for hearing loss in the right ear at 10 percent or more, was not effective until December 6, 2002.  See Section 103 of Public Law 107-330, Veterans Benefits Act of 2002.  Prior to December 6, 2002, the Veteran's non-service connected left ear hearing loss would not be considered as compensably disabling under VA disability regulations.  See 38 C.F.R. § 4.85, Diagnostic Code 6200.  Specifically, the findings on the July 2001 VA audiology record show that the average puretone threshold in the right ear in decibels was 84 Hz with a speech recognition threshold of 60 percent.  Under 38 C.F.R. § 4.85, Tables VI and VIA, this would not provide for a level higher than Roman Numeral VIII for the right ear hearing loss, even with consideration of the exceptional pattern of hearing pursuant to 38 C.F.R. § 4.86(a).  Level VIII hearing loss intersected with Level I hearing loss (for the non-service connected left ear) warrants a 0 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6200, Table VII.    

As the Veteran's increased rating of 100 percent for hearing loss was assigned based on the liberalizing provisions of the amendment to 38 U.S.C.A. § 1160(a)(3), an effective date for the 100 percent rating prior to December 6, 2002 (the effective date of this amendment) does not apply.  When dependency and indemnity compensation is awarded or increased pursuant to a liberalizing law, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  See 38 C.F.R. § 3.114(a).  Therefore, even though an informal claim for an increased rating was received from the Veteran on July 12, 2001 based on VA audiology treatment and pursuant to 38 C.F.R. § 3.157(b)(1), only an effective date of December 6, 2002, but no earlier, is warranted for the 100 percent rating assigned for hearing loss, for purposes of accrued benefits.  For this reason, an earlier effective date of December 6, 2002 for the assignment of special monthly compensation based on loss of use due to deafness in both ears, for purposes of accrued benefits, is assigned as well, pursuant to 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).

To the extent that an effective date prior to December 6, 2002 for a 100 percent rating for hearing loss and special monthly compensation is not warranted, for accrued benefits purposes, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the appellant's claim for effective dates even earlier than December 6, 2002, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).




IV.  Entitlement to DIC under 38 U.S.C.A. § 1318

The appellant additionally seeks entitlement to DIC under the provisions of 38 U.S.C.A. § 1318.  The Veteran was discharged from service in July 1946 and died in January 2009.  At the time of the Veteran's death, he was service-connected for right ear hearing loss which, together with the Veteran's nonservice-connected left ear, permitted the assignment of a 100 percent schedular rating with special monthly compensation.  Via the Board's present decision noted above, the Board has awarded an effective date of December 6, 2002 for the assignment of a 100 percent rating for the hearing loss disability, for purposes of accrued benefits, and thus an earlier effective date of December 6, 2002 for the award of special monthly compensation for deafness in both ears.  Prior to the receiving his informal claim for an increased rating via a July 12, 2001 VA treatment record, and the liberalizing law that allowed for the Veteran's non-service connected left ear hearing loss to be compensably rated along with his service-connected right ear hearing loss, the Veteran's right ear hearing loss had been rated as noncompensable since January 1998, and prior thereto, had been rated as 10 percent disabling since February 1993.  

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased veteran's surviving spouse in the same manner as if the veteran's death is service-connected, even though the veteran died of nonservice-connected causes, if the veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the Veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former POW who died after September 30, 1999.  38 U.S.C.A. § 1318.  The total rating may be either schedular or based upon unemployability.  Id.  

In essence, the only possible ways of prevailing on a claim for benefits under 38 U.S.C.A. § 1318  are: (1) to meet the statutory duration requirements for a total disability rating at the time of death; (2) to show that such requirements would have been met, but for clear and unmistakable error (CUE) in a previous decision; or (3) to show that service department records in existence at the time of a prior VA decision, which were not previously considered by VA, provide a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively. 

Based on the evidence of record, the Board finds that the requirements of 38 U.S.C.A. § 1318  for an award of DIC benefits are not met.  First, the Veteran did not meet the durational requirement for a total disability rating under 38 U.S.C.A. § 1318.  As noted above, the Veteran was discharged from service in July 1946 and died in January 2009.  Also noted above, he was not posthumously granted a 100 percent schedular rating until December 6, 2002, for purposes of accrued benefits, the effective date of the liberalizing amendment to 38 U.S.C.A. § 1160(a)(3).  See 38 C.F.R. § 3.114(a).  As such, the Veteran was not rated totally disabled for a continuous period of at least 10 years immediately preceding death; nor was he rated totally disabled continuously since his release from active duty and for a period of not less than five years immediately preceding death.  Additionally, the Veteran was not a former POW. 

The next issue is whether either of the aforementioned durational requirements for a total rating necessary to satisfy 38 U.S.C.A. § 1318 would have been met, but for CUE in a decision on a claim filed during the Veteran's lifetime.  Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding, including decisions of the assignment of disability ratings, will be accepted as correct in the absence of clear and unmistakable error.  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied. 

As stated by the Court, for CUE to exist: (1) either the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)). 

The Court has consistently stressed the rigorous nature of the concept of CUE. "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372   (1991).  CUE consists of "errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. at 313.  "It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.'" Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

A disagreement with how VA evaluated the facts is inadequate to raise the claim of clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36   (1993).  Moreover, a failure on the part of the RO to fulfill its statutory duty to assist the veteran with the development of facts pertinent to a claim does not constitute CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has also held that in order to be CUE, the error must be of a type that is outcome-determinative.  See Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999). 

The record reflects that the appellant has claimed CUE in the September 2004 rating decision's assignment of April 9, 2004 as the effective date for the Veteran's 100 percent schedular rating.  She has stated that she believes that the Veteran was 100 percent disabled for several years prior to April 2004, as "VA's own records show many irregularities in their testing."  See Written statement from daughter, dated February 27, 2009.  She argues that there was "CUE for an earlier effective date."  See Written statement from representative, dated May 21, 2009.  The appellant appears to rely on correspondence from VA in or around 1995 and 1998 concerning the status of the Veteran as 100 percent disabled. 

As discussed above, the Board has determined that in spite of the September 2004 rating decision's assignment of an April 9, 2004 effective date for the 100 percent rating for hearing loss, a pending claim was of record for an increased rating for hearing loss as of July 12, 2001, and that based on a December 6, 2002 amendment to 38 U.S.C.A. § 1160(a), an effective date of December 6, 2002 is warranted for the assignment of the 100 percent rating for hearing loss, for purposes of accrued benefits.  For an increased rating claim, the effective date for an award is the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim is received within a period of one year from such date, otherwise, date of receipt of claim. 38 C.F.R. § 3.400(o)(2).  Here, the Veteran submitted a claim for an increased rating via a VA treatment record on July 12, 2001.  See 38 C.F.R. § 3.157(b).  However, until the December 6, 2002 amendment to 38 U.S.C.A. § 1160(a), which allowed for his non-service connected left ear to be compensably rated, there was no basis for entitlement to a higher rating for both ears.  See 38 C.F.R. § 3.114(a).  Thus, it was not ascertainable that an increased disability had occurred at any point prior to December 6, 2002.  The date of the liberalizing amendment to 38 U.S.C.A. § 1160(a) was the appropriate effective date.  

For this reason, the appellant's arguments regarding CUE in the September 2004 rating decision are largely rendered moot.  38 C.F.R. § 3.105(a).  Even with the assignment of an earlier effective date of December 6, 2002, however, the duration requirements for a 100 percent rating are not met.

As noted above, the appellant alternatively relies on correspondence from VA in or around 1995 and 1998 concerning the status of the Veteran as 100 percent disabled. However, while these communications could have been confusing to the Veteran, the record indicates that he was not receiving any benefits between January 1998 and April 2004, and that he actively pursued claims for increased ratings in January 1997 and April 2004, actions that clearly evidenced an understanding that he had not yet been determined to be totally disabled for VA compensation purposes as of both January 1997 and April 2004. 

In sum, the Board finds that the basic threshold criteria for establishing entitlement to DIC benefits under 38 U.S.C.A. § 1318  are not met.  See Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008). 

In denying the appellant's 38 U.S.C.A. § 1318  DIC benefits claim, the Board does not wish in any way to diminish the Veteran's years of service.  Although sympathetic to her claims, the Board is without authority to grant them on an equitable basis and instead is constrained to follow the specific provisions of law. See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 





(CONTINUED NEXT PAGE)

ORDER

Entitlement to service connection for the cause of the Veteran's death is denied. 

Entitlement to an effective date of December 6, 2002, but no earlier,  for a 100 percent rating for service-connected hearing loss, for accrued benefits purposes, is granted, subject to the rules governing payment of monetary benefits.

Entitlement to an effective date of December 6, 2002, but no earlier, for entitlement to special monthly compensation for loss of use due to deafness in both ears, for accrued benefits purposes, is granted, subject to the rules governing payment of monetary benefits.

Entitlement DIC under the provisions of 38 U.S.C.A. § 1318 is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


